DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 05/14/2021.  Examiner acknowledged that claims 1-5 and 11-12 are withdrawn; claims 6, 10, 13-15 are currently amended; claim 7 is canceled.  Currently, claims 6, 8-10 and 13-15 are pending.
Response to Arguments
Applicant's arguments filed on 05/14/2021 have been fully considered but they are not persuasive. 
Regarding Claim 6, applicant argues (see p.8 of the Remarks) that Sakai and Knapp fails to teach or suggest storing “several modified power supply values and respective temperature values” or “comparing the measured current temperature value with the stored respective temperature values and select a stored modified power supply value associated with the stored respective temperature value that is closes to the measured current temperature value.”  This argument is not persuasive.
Sakai teaches a temperature sensor (Fig. 6: 130) measuring a current temperature value on the at least one light-emitting element ([0224] “temperature sensor 130 or the above-described detector) to detect the ambient temperature of each semiconductor laser 111R, 111B, and 111G”; [0128]) of a given subset (RBG set).  Fig. 9 show a look-up table stored in memory [0208] storing modified power supply values (Fig. 9: Pmoni(R) of -20,1,256; Pmoni(R) of -19,1,256) and respective temperature values (Fig. 9: Ta=-20C; Ta=-19C).
Sakai does not explicitly teach “comparing the measured current temperature value with the stored respective temperature values and select a stored modified power supply value associated with the stored respective temperature value that is closes to the measured current temperature value.”  However, Fig. 21 teaches step S51 acquiring an ambient temperature [0203] then step S52 referring to look-up table having stored ambient temperature ([0208; Figs. 12-14: Ta=0 is an ambient temperature measurement of a reference wavelength (RGB)) and select a stored modified power supply value closes to the measure current temperature ([0208] “target values of the monitor light intensities of the three colors for each pixel may be obtained from the detection results of the temperature sensor 130 and the above-described detector, the external-light luminance, and gradation levels g of three colors for each pixel, using such a look-up table”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Sakai in order to perform compare (referring of look-up table) stored temperature (Fig. 21: S52) with measured temperature (Fig. 21: S51) to select a stored power value closest to the measured temperature [0009, Fig. 7] since this allow such a lighting system to calculate even target values that are not included/stored but can be obtained through calculation between the discrete values so that memory capacity is not increased [0187]. Thus, Sakai does teach the limitations as claimed.  Accordingly, the rejection of claim 6 over Sakai is maintained.
Claims 8-10 and 13-15 are similarly rejected as they depend on the rejected claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2018/0067308) in view of Knapp (US 2011/0069094).

    PNG
    media_image1.png
    463
    581
    media_image1.png
    Greyscale

Examiner markup Fig. 1

Regarding Claim 6, Sakai teaches a light module (Examiner markup Fig. 1: A) comprising: at least one light source (Fig. 1: 11, Fig. 6: 11) comprising a set of light-emitting elements (Fig. 6: 111) arranged on the same substrate (Fig. 6: 200), the set of light-emitting elements comprising subsets (Fig. 6: 111B, 111G, 111R), each subset comprising at least one light-emitting element ([0070] “semiconductor laser 111R”), said each subset powered individually ([0123] “adjusting the amount of electric current to be applied to each semiconductor laser 111R, 111G, and 111B”) with current; a memory (Fig. 2: 604, 606) storing power supply values (Figs. 8-9; [0113] “the amount of light emission (the LD light intensity PLD) of each semiconductor laser (111R, 111G, and 111B) is stored in the memory”; [0265] “the look-up table in FIG. 9 may include data items regarding the wavelength and the power balance”) in association with identifiers (Fig. 9: Pmoni(R), Pmoni(G), Pmoni(B)) of the subsets of the set of light-emitting elements; a driver (Fig. 6: 6111) powering the subsets of the set of light-emitting elements source based on the associated power supply values ([0085] “LD driver 6111 applies a drive current according to the modulating signal for each semiconductor laser to the corresponding semiconductor laser”; Fig. 9: different power levels for R, G, B); wherein, the memory is configured to store a modified power supply value ([0187] “look-up table of FIG. 9 is substituted by the wavelengths .lamda.(R), .lamda.(G), and .lamda.(B)) is preliminarily prepared and stored in the memory”) in association with a given identifier (Fig. 9: Pmoni(R)) of said each subset, and the driver powers ante identified subset based on the modified power supply value (Fig. 7; [0100] “FIG. 7 is a flowchart of the processing in which Ta data is acquired (S81) and the amount of the current applied to each semiconductor laser is adjusted (S86)”); and a temperature sensor (Fig. 6: 130) measuring a current temperature value ([0127] “sensor 130 may be capable of detecting the ambient temperature of the semiconductor lasers 111R, 111G, and 111B; [0224] “temperature sensor 130 or the above-described detector) to detect the ambient temperature of each semiconductor laser 111R, 111B, and 111G”) on the at least one light-emitting element of a given subset, wherein: the memory stores, in association with the given identifier of said each subset several modified power supply values and respective temperature values ([0120] “stored as the look-up table in the memory, which allows reading out the monitor light intensities Pmoni(R), Pmini(G), and Pmoni(B) (target values of the monitor light intensities) to be set based on the actual amount of light emission of the semiconductor lasers 111R, 111G, and 111B (equivalent to the actual luminance of the external light) and the ambient temperature.). 
Sakai does not explicitly teach in Fig. 6 the driver is configured to compare the measured current temperature value with the stored respective temperature values and select a stored modified power supply value associated with the stored respective temperature value that is closest to the measured current temperature value.  However, Fig. 21 teaches step S51 acquiring an ambient temperature [0203] then step S52 referring to look-up table having stored ambient temperature ([0208; Figs. 12-14: Ta=0 is an ambient temperature measurement of a reference wavelength (RGB)) and select a stored modified power supply value closes to the measure current temperature ([0208] “target values of the monitor light intensities of the three colors for each pixel may be obtained from the detection results of the temperature sensor 130 and the above-described detector, the external-light luminance, and gradation levels g of three colors for each pixel, using such a look-up table”).  It would have been obvious to one of ordinary skill in 
Saki does not teach the driver is configured to compare the measured current temperature value with the stored respective temperature values and select the modified power supply value associated with the temperature value closest to the current temperature value.
Knapp is in the field of illumination control (abstract) and teaches the driver (Fig. 36: 3511) is configured to compare the measured current temperature value ([0329] “measured photodiode current can vary with temperature, the temperature of the photodiode, which should be nearly the same as the LEDs in the same package, is also measured and the measured photodiode current can be compensated appropriately before being compared to the desired photodiode current”; it’s obvious that temperature is compared here as it relates to current) with the stored respective temperature values ([0327] “During factory calibration…temperature measurements can then be stored”) and select the modified power supply value associated with the temperature value closest ([0328] “the intensity of light produced by the blue LED remains relatively constant over temperature, the color control process can use the photocurrent induced by the blue LED as a reference…The color control process can then compare ratios of photodiode currents to cancel any measurement variations that occur over operating conditions such as temperature and power supply voltage and over lifetime”; [0363] “The proper average intensity of light produced by the combination of red 3513, green 3514, and blue 3515 LEDs is controlled periodically by comparing the temperature adjusted current induced in photodiode 3512 by blue 3515 LED to the desired such current determined during manufacturing, and adjusting the value forwarded to PWM 3640 with multiplier 4542” NOTE: it is obvious that the controller is comparing temperature and adjusting to the closest real temperature value for proper intensity control)   ([0366] “Measurement unit 3630 also measures the temperature, the results of which temperature compensation block 4565 uses to scale the actual photodiode current to the temperature during manufacturing when the desired photodiode current stored in register 4545 was measured.  Multiplier 4557 scales the output from register 4545 by the blue data from timing and control circuitry 3633, divider 4560 produces the ratio of multiplier 4557 output over the output from temperature compensation block 4565, and the result of which is stored in register 4563.  Multiplier 4542 adjusts the blue output from matrix 4540 prior to forwarding to PWM 3640”) to the current temperature value.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Saki with modified power value for temperature closes to the current temperature as taught by Knapp in order to scale the current appropriately since intensity produced for a current changes as LED ages in combinations with temperature change.  Thus, compensation is necessary so that variations is canceled out and precise color is maintained [Knapp 0365].

Regarding Claim 8, Sakai teaches light module according to Claim 6, also comprising a focussing unit (Fig. 6: 112BGR; Note: it’s well known that convex lens focuses) capable of focussing a light beam (Fig. 6: Lb, Lb, Lr) from the light source, an imager (Fig. 1: 15) capable of spatially modulating the light intensity of the focussed beam, and a projection unit (Fig. 1: 40) capable of projecting the modulated light beam towards the outside (Fig. 1: light exit the module and shown onto windshield 50) of the light module.

Regarding Claim 9, Sakai teaches light module according to Claim 8, wherein the imager is a matrix of micromirrors ([0051] “The light deflector 15 includes a single micro-mirror”).

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Knapp as applied to claims 6-9 and further in view of Heo (US 2016/0013362).
Regarding Claim 10, Sakai and Knapp teach the set of light module with all the limitations as claimed in Claim 6.
Sakai and Knapp do not teach the light-emitting elements are light-emitting rods of submillimetric dimension.
Heo is in the field of LED (abstract) and teaches the light-emitting elements are light-emitting rods of submillimetric dimension (abstract “provided a nanostructure semiconductor light-emitting device”).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakai and Knapp with submillimetric LED rods as taught by Neo in order to for the active layer to emit light of different wavelengths since nano structures can be divided into group of different height and pitch [Heo abstract].

Regarding Claim 13, Sakai and Knapp teach the set of light module with all the limitations as claimed in Claim 6.
Sakai and Knapp do not teach the light-emitting elements are light-emitting rods of submillimetric dimension.
Heo is in the field of LED (abstract) and teaches the light-emitting elements are light-emitting rods of submillimetric dimension (abstract “provided a nanostructure semiconductor light-emitting device”).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakai and Knapp with submillimetric LED rods as 

Regarding Claim 14, Sakai and Knapp teach the set of light module with all the limitations as claimed in Claim 8.
Sakai and Knapp do not teach the light-emitting elements are light-emitting rods of submillimetric dimension.
Heo is in the field of LED (abstract) and teaches the light-emitting elements are light-emitting rods of submillimetric dimension (abstract “provided a nanostructure semiconductor light-emitting device”).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakai and Knapp with submillimetric LED rods as taught by Neo in order to for the active layer to emit light of different wavelengths since nano structures can be divided into group of different height and pitch [Heo abstract].

Regarding Claim 15, Sakai and Knapp teach the set of light module with all the limitations as claimed in Claim 9.
Sakai and Knapp do not teach the light-emitting elements are light-emitting rods of submillimetric dimension.
Heo is in the field of LED (abstract) and teaches the light-emitting elements are light-emitting rods of submillimetric dimension (abstract “provided a nanostructure semiconductor light-emitting device”).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakai and Knapp with submillimetric LED rods as .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Henry Luong/Primary Examiner, Art Unit 2844